EXHIBIT 10.7

AMENDMENT TO
BUSINESS OPERATIONS AND SUPPORT SERVICES AGREEMENT

          THIS AMENDMENT TO BUSINESS OPERATIONS AND SUPPORT SERVICES AGREEMENT
(“Amendment”) dated as of November 15, 2006 by and between Phoenix Management
Company, LLC, a Michigan limited liability company (“Practice Manager”) and
American Oncologic Associates of Michigan, P.C. a Michigan professional services
corporation (“Medical Practice”). 

RECITALS

          WHEREAS, Pontiac Investment Associates, a Michigan co-partnership
(“PIA”), and Medical Group are parties to that certain Business Operations and
Support Services Agreement dated August 19, 2000 (the “Agreement”).

          WHEREAS, pursuant to that certain Bill of Sale, dated as of November
13, 2006, between PIA and Practice Manager, PIA sold and transferred all rights,
title and interest to the Agreement and Practice Manager purchased and assumed
all rights, title, interest and obligations under the Agreement.

          WHEREAS, pursuant to the Agreement, the Practice Manager is
responsible for general management and administration operations of the medical
practices (the “Practices”) operated by Medical Group located at 70 Fulton,
Pontiac, Michigan and 30365 Dequindre, Madison Heights, Michigan (the
“Offices”).

          WHEREAS, Practice Manager’s obligations include owning, maintaining
and/or providing Medical Group with equipment, fixtures and furnishings
(collectively, the “Equipment”) at the Offices necessary for the operation of
the Practices.

          WHEREAS, the Michigan Department of Community Health (“MDCH”) issued
three Certificates of Need (“CONs”) to Medical Group in connection with owning
and operating the Equipment at the Offices.

          WHEREAS, Medical Group desires to transfer to Practice Manager, and
Practice Manager desires to accept from Medical Group, all of Practice Manager’s
right, title and interest in and to the CONs.

          WHEREAS, the parties desire to amend the Agreement in accordance with
the terms and conditions set forth below.

          NOW THEREFORE, intending to be legally bound and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:

          1.          Defined Terms.  Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in the Agreement.

--------------------------------------------------------------------------------




          2.          Section 5.1 of the Agreement is hereby amended to add the
following at the end of Section 5.1:

 

Medical Group hereby agrees to transfer to Practice Manager all of its right,
title and interest in and to the Certificate of Need (“CON”) associated with the
Madison Heights location issued by the Michigan Department of Community Health
(the “MDCH”) originally issued to Medical Group relating to the Equipment at no
additional cost (the “Transfer”).  The parties acknowledge and agree that the
Transfer of the CON is intended to assist Practice Manager in performing its
obligations set forth in this Agreement and that the absence of consideration
therefore has been determined by the parties through good faith to be fair and
reasonable.  Medical Group shall fully cooperate with Practice Manager in all
respects to effectuate the Transfer, including but not limited to execution of
any documents deemed necessary by Practice Manager or MDCH.

 

 

 

In addition, Medical Group, at such later date as determined by Practice Manager
in its sole discretion, hereby agrees to transfer to Practice Manager all of its
right, title and interest in and to the CONs associated with the Pontiac
location issued by the Michigan Department of Community Health (the “MDCH”)
originally issued to Medical Group relating to the Equipment at no additional
cost (the “Transfer”).  The parties acknowledge and agree that the Transfer of
the CON is intended to assist Practice Manager in performing its obligations set
forth in this Agreement and that the absence of consideration therefore has been
determined by the parties through good faith to be fair and reasonable.  Medical
Group shall fully cooperate with Practice Manager in all respects to effectuate
the Transfer, including but not limited to execution of any documents deemed
necessary by Practice Manager or MDCH.

          3.          Section 5.14 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

5.14      Recruitment of Physicians.  Practice Manager shall coordinate
recruiting of physicians including advertising for recruitment of Physicians to
become shareholders, employees or independent contractors of the Medical
Practice.  It shall be a joint responsibility of Medical Practice and Practice
Manager to interview, select, contract with, supervise, control, and terminate
all Physicians performing Medical Services.  Costs of recruiting not identified
in the yearly budget on a continual basis shall be borne as an additional
expense to the Medical Practice.

          4.          Section 8.3 of the Agreement is amended to delete the
second paragraph in its  entirety.

          5.          Section 9.4 of the Agreement is hereby deleted in its
entirety and replaced with the following:

2

--------------------------------------------------------------------------------




 

9.4       Notices.  Any notice, demand, or communication required, permitted, or
desired to be given under this Agreement shall be in writing and shall be deemed
given if delivered in person or deposited in United States Mail, postage
prepaid, registered or certified mail, return receipt requested, addressed to
the parties as set forth opposite their respective names below:


 

Medical Practice:

American Oncologic Associates

 

 

of Michigan, P.C.

 

 

Attention: Michael J. Katin, M.D.

 

 

28595 Orchard Lake Road, Suite 110

 

 

Farmington Hills, MI 48334

 

 

 

 

Practice Manager:

Phoenix Management Company, LLC

 

 

Attention: Daniel E. Dosoretz, M.D.

 

 

2234 Colonial Boulevard

 

 

Fort Myers, FL 33907

          6.          Ratification.  Except as expressly modified by this
Amendment, all of the terms and conditions of the Agreement shall remain in full
force and effect.

          7.          Counterparts.  This Amendment may be executed by the
parties hereto in separate counterparts and both counterparts taken together
shall constitute one and the same instrument.

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of November
15, 2006.

 

PHOENIX MANAGEMENT COMPANY, LLC

 

 

 

 

 

 

 

By: 

/s/ David M. Koeninger

 

 

--------------------------------------------------------------------------------

 

Name:

David M. Koeninger

 

Title:

Vice President

 

 

 

 

 

AMERICAN ONCOLOGIC ASSOCIATES OF MICHIGAN, P.C.

 

 

 

 

 

 

 

By:

 /s/ Daniel E. Dosoretz

 

 

--------------------------------------------------------------------------------

 

Name:

Daniel E. Dosoretz, M.D.

 

Title:

Vice President

4

--------------------------------------------------------------------------------